Citation Nr: 1636580	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracic or lumbar spine disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral foot numbness, to include as due to exposure to herbicides, and to include as due to a thoracic or lumbar spine disability.

3.  Entitlement to service connection for bilateral leg numbness, to include as due to exposure to herbicides, and to include as due to a thoracic or lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. and Veteran's Coalition


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968 and from January 1970 to February 1972, to include service in the Republic of Vietnam from August 1967 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in April 2015, it was remanded for further development and adjudicative action.

In a written statement received in February 2011, the Veteran first mentioned he had hypertension and in his February 2013 VA Form 9, the Veteran indicated he wished to amend his claim to now include entitlement to service connection for hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

In December 2010, the Veteran filed a claim for service connection for "back pain" and numbness of the feet and legs.  At a March 2016 VA examination, the examiner diagnosed lumbar spine degenerative disc disease with degenerative joint disease and radiculopathy; no x-rays were performed.  The examiner opined that the Veteran's lumbar spine disability was less likely than not (less than 50 percent probability) due to his active duty service because the Veteran sought treatment for "mid back pain between his shoulder blades" during service, which is not the same location as the lumbar spine.  The Board finds this examination and opinion is inadequate.  First, the examiner failed to mention that the Veteran's in-service treatment for thoracic back pain included an x-ray which revealed slight scoliosis to the right of T4-5.  The examiner also failed to consider post-service medical records which include a May 2004 thoracic spine x-ray showing mild right side scoliosis with osteopenia.  Because the examiner only considered the Veteran's lumbar spine disability and failed to consider his thoracic spine disability, a new examination is required, to include radiological imaging of both the thoracic and lumbar spine.

The Board notes that the Veteran is currently incarcerated and that his incarceration status does not negate VA's statutory duty to assist in the development of claims.  38 U.S.C.A. § 5103A (West 2014); see also Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a veteran so that VA can provide him with the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated veteran does extend, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  See M21-1, Part III.iv.3.A.9.d.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  Id.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Id.  On remand, the RO should take the appropriate steps to ensure the Veteran is afforded a new examination in accordance with these provisions.

Given that the March 2016 examiner found the Veteran's bilateral feet and leg numbness was due to his back disability, the claims are inextricably intertwined and must also be remanded so they can be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake efforts to provide the Veteran with a VA examination to determine the etiology of all diagnosed thoracic and lumbar spine disabilities.  All pertinent symptomatology findings must be reported in detail and any indicated diagnostic tests and studies, to include x-rays of both the thoracic and lumbar spines, must be accomplished.  The claims file must be made available to the examiner and the examiner must consider all pertinent medical records.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the Veteran's thoracic scoliosis clearly and unmistakably existed prior to his active duty service.

o If the examiner determines that the Veteran's thoracic scoliosis did clearly and unmistakably exist prior to service, the examiner must determine whether it was clearly and unmistakably not aggravated by service (in other words, is any increase in the disability clearly and unmistakably due to the natural progression of the disability), to include as due to exposure to herbicides.

o If the examiner determines that the Veteran's thoracic scoliosis did not clearly and unmistakably exist prior to service or finds that it was not clearly and unmistakably aggravated by service, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracic scoliosis, had its onset in or is otherwise etiologically related to the Veteran's active duty service, to include as due to exposure to herbicides.

Regardless of the answers to the above questions, the examiner must also provide medical opinions regarding ALL diagnosed lumbar and thoracic spine disabilities, other than thoracic scoliosis, present during the period of the claim.  Specifically, with regard to each diagnosed lumbar and thoracic spine disability, the examiner must state:

* Whether it is at least as likely as not (50 percent or greater probability) any thoracic or lumbar spine disability diagnosed during the pendency of the claim (from December 2010 to the present), other than thoracic scoliosis, began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to exposure to herbicides.

If, and only if, the examiner finds the Veteran has a thoracic or lumbar spine disability that was caused or permanently aggravated by the Veteran's active duty service, the examiner must determine:

* Whether it is at least as likely as not (50 percent probability or more) that any disability manifested by bilateral foot numbness is due to a service-connected thoracic or lumbar spine disability.

* Whether it is at least as likely as not (50 percent probability or more) that any disability manifested by bilateral leg numbness is due to a service-connected thoracic or lumbar spine disability.

If, and only if, the examiner finds any bilateral foot numbness or bilateral leg numbness is not due to a service-connected thoracic or lumbar spine disability, the examiner must state:

* Whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by bilateral foot numbness began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to exposure to herbicides.

* Whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by bilateral leg numbness began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to exposure to herbicides.

The examiner must be informed that "clearly and unmistakably" is an onerous burden which requires that the evidence be obvious, manifest, and undebatable.  "Aggravation" is defined as the permanent worsening beyond the natural progression of the disease or disability.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO should ensure the examination report contains responses for all required opinions and that the opinions are supported by sufficient rationale.

3.  The RO should also undertake any other development it deems to be warranted.

4.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

